           Case 3:16-cv-01702-JAM Document 199 Filed 02/18/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


 KIMBERLY A. NEGRON, DANIEL PERRY,
 COURTNEY GALLAGHER, NINA CUROL,                           No. 16-cv-1702 (JAM)
 ROGER CUROL, and BILLY RAY BLOCKER,                       (Consolidated)
 JR., Individually and on Behalf of All Others
 Similarly Situated,
                                                           CLASS ACTION
                                 Plaintiffs,
    vs.

 CIGNA CORPORATION, CIGNA HEALTH
 AND LIFE INSURANCE COMPANY and
 OPTUMRX, INC.,                                            February 18, 2020

                                 Defendants.



                             PLAINTIFFS’ CONSENT MOTION TO
                              REALLOCATE BRIEFING PAGES

          Plaintiffs respectfully move with consent of Defendants for permission to reallocate the

fifty (50) pages allowed under Local Rules 7(a) and (d) for their class certification briefing to

twenty (20) pages for their opening brief and thirty (30) pages for their reply. In support of this

motion, Plaintiffs state as follows.

          1.     Plaintiffs’ Motion for Class Certification and Memorandum in support thereof are

due to be filed on March 2, 2019. See [ECF Nos. 192, 193].

          2.     Under the Local Rules, Plaintiffs are allowed 40 pages for their opening brief, and

then 10 pages for their reply brief, for a total of 50 briefing pages. See Local Rules 7(a), 7(d).

          3.     Plaintiffs respectfully submit that there is good cause to reallocate these fifty

pages to allow 20 pages for Plaintiffs’ opening brief and 30 pages for their reply (keeping the
           Case 3:16-cv-01702-JAM Document 199 Filed 02/18/20 Page 2 of 6



same 50 pages total), to allow them to most clearly and efficiently address any disputed class

certification issues.

         4.     Specifically, Plaintiffs believe that they can demonstrate that the proposed classes

meet the standard of Rule 23 and warrant certification in a twenty-page opening brief. However,

Plaintiffs do not know what specific issues Defendants may raise to challenge class certification.

From their general experience in class certification briefing, Plaintiffs believe that attempting to

guess the issues Defendants may raise in advance would likely lead to unnecessary briefing on

issues that in fact are undisputed. Moreover, Plaintiffs likely would ultimately have to request

additional pages for their reply brief to discuss unanticipated arguments that Defendants raise in

their opposition briefing. By reallocating the briefing pages from the outset, Plaintiffs

respectfully submit that they will be able to best and most efficiently address the elements of

class certification that are actually in dispute.

         5.     Plaintiffs have consulted with Defendants, who consent to this reallocation of

pages.

         WHEREFORE, Plaintiffs respectfully request that their consent Motion to Reallocate

Briefing Pages to allow them 20 pages on their opening brief and 30 pages on their reply brief be

granted.



 Dated: February 18, 2020                           Respectfully submitted,

                                                                   s/ Robert A. Izard
                                                    Robert A. Izard (ct01601)
                                                    Plaintiffs’ Interim Co-Lead Class Counsel
                                                    Craig A. Raabe (ct04116)
                                                    Christopher M. Barrett (ct30151)
                                                    IZARD, KINDALL & RAABE, LLP
                                                    29 South Main Street, Suite 305
                                                    West Hartford, CT 06107

                                                    -2-
Case 3:16-cv-01702-JAM Document 199 Filed 02/18/20 Page 3 of 6



                            Telephone: 860-493-6292
                            Facsimile: 860-493-6290
                            rizard@ikrlaw.com
                            craabe@ikrlaw.com
                            cbarrett@ikrlaw.com

                            William H. Narwold (ct00133)
                            Plaintiffs’ Interim Co-Lead Class Counsel
                            Mathew Jasinski, (ct27520)
                            MOTLEY RICE LLC
                            One Corporate Center
                            20 Church Street, 17th Floor
                            Hartford, CT 06103
                            Telephone: 860-882-1681
                            Facsimile: 860-882-1682
                            bnarwold@motleyrice.com
                            mjasinski@motleyrice.com

                            Joseph P. Guglielmo (ct27481)
                            Plaintiffs’ Executive Committee Chair
                            Carey Alexander, pro hac vice
                            SCOTT+SCOTT,
                            ATTORNEYS AT LAW, LLP
                            The Helmsley Building
                            230 Park Avenue, 17th Floor
                            New York, NY 10169
                            Telephone: 212-223-6444
                            Facsimile: 212-223-6334
                            jguglielmo@scott-scott.com
                            calexander@scott-scott.com

                            Erin Green Comite (ct24886)
                            SCOTT+SCOTT, ATTORNEYS AT LAW,
                            LLP
                            156 South Main Street
                            P.O. Box 192
                            Colchester, CT 06415
                            Telephone: 860-537-5537
                            Facsimile: 860-537-4432
                            ecomite@scott-scott.com

                            Derek W. Loeser, pro hac vice
                            Plaintiffs’ Executive Committee Member
                            Gretchen S. Obrist, pro hac vice
                            KELLER ROHRBACK, LLP
                            1201 Third Avenue, Suite 3200

                             -3-
Case 3:16-cv-01702-JAM Document 199 Filed 02/18/20 Page 4 of 6



                            Seattle, WA 98101-3052
                            Telephone: 206- 623-1900
                            Facsimile: 206-623-3384
                            dloeser@kellerrohrback.com
                            gobrist@kellerrohrback.com

                            Brian C. Gudmundson, pro hac vice pending
                            Plaintiffs’ Executive Committee Member
                            ZIMMERMAN REED, LLP
                            1100 IDS Center
                            80 South 8th Street
                            Minneapolis, MN 55402
                            Telephone: 612-341-0400
                            Facsimile: 612-341-0844
                            brian.gudmundson@zimmreed.com

                            Andrew A. Lemmon, pro hac vice pending
                            Plaintiffs’ Executive Committee Member
                            LEMMON LAW FIRM LLC
                            P.O. Box 904
                            15058 River Road
                            Hahnville, LA 70057
                            Telephone: 985-783-6789
                            Facsimile: 985-783-1333
                            andrew@lemmonlawfirm.com
                            - and -
                            650 Poydras Street, Suite 2335
                            New Orleans, LA 70130
                            Telephone: 504-581-5644
                            Facsimile: 504-581-2156
                            andrew@lemmonlawfirm.com

                            Ronen Sarraf
                            Plaintiffs’ Executive Committee Member
                            Joseph Gentile, pro hac vice pending
                            SARRAF GENTILE LLP
                            14 Bond Street, Suite 212
                            Great Neck, NY 11021
                            Telephone: 516-699-8890
                            Facsimile: 516-699-8968
                            ronen@sarrafgentile.com
                            joseph@sarrafgentile.com

                            E. Kirk Wood, pro hac vice pending
                            Plaintiffs’ Executive Committee Member
                            WOOD LAW FIRM, LLC

                             -4-
Case 3:16-cv-01702-JAM Document 199 Filed 02/18/20 Page 5 of 6



                            P. O. Box 382434
                            Birmingham, AL 35238-2434
                            Telephone: 205-908-4906
                            Facsimile: 866-747-3905
                            ekirkwood1@bellsouth.net

                            Karen Hanson Riebel, pro hac vice pending
                            Plaintiffs’ Executive Committee Member
                            Kristen G. Marttila, pro hac vice pending
                            LOCKRIDGE GRINDAL NAUEN,
                            P.L.L.P.
                            100 Washington Avenue S, Suite 2200
                            Minneapolis, MN 55401
                            Telephone: 612-596-4097
                            Facsimile: 612-339-0981
                            khriebel@locklaw.com
                            kmarttila@locklaw.com

                            Brad J. Moore
                            STRITMATTER KESSLER WHELAN
                            KOEHLER MOORE KAHLER
                            3600 15th Ave W, Suite 300
                            Seattle, WA 98119-1330
                            Telephone: 206.448.1777
                            Facsimile: 206.728.2131
                            Brad@stritmatter.com

                            Daniel K. Bryson
                            Jeremy R. Williams
                            WHITFIELD, BRYSON & MASON, LLP
                            900 W. Morgan Street
                            Raleigh, NC 27603
                            Telephone: 919-600-5000
                            Facsimile: 919-600-5035
                            Dan@wbmllp.com
                            Jeremy@wbmllp.com

                            Additional Counsel for Plaintiffs




                             -5-
         Case 3:16-cv-01702-JAM Document 199 Filed 02/18/20 Page 6 of 6



                                 CERTIFICATE OF SERVICE

        I, Seth R. Klein, hereby certify that on this 18th day of February, 2020, the foregoing was
filed electronically. Notice of this filing will be sent by email to all parties by operation of the
court’s electronic filing system or by mail to anyone unable to accept electronic filing as indicated
on the Notice of Electronic Filing. Parties may access these documents though the court’s
CM/ECF system.


                                                      /s/ Seth R. Klein
                                                         Seth R. Klein




                                                -6-
